Citation Nr: 9917844	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for respiratory disease, to 
include asbestosis and chronic obstructive pulmonary disease 
(COPD) based on exposure to asbestos during service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from March 25, 1943 to September 3, 1943.  He had additional 
active duty service with the Merchant Marine from January 27, 
1945 to August 12, 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in October 1998 and the RO 
issued a statement of the case (SOC) in November 1998.  The 
veteran's substantive appeal was received later that same 
month.  

In April 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  At that hearing, 
the veteran submitted additional evidence in support of his 
claim with a waiver of RO consideration in accordance with 
38 C.F.R. § 20.1304 (1998).  A transcript of that hearing is 
associated with the record.  


REMAND

The veteran contends that he is suffering a lung disorder due 
to exposure to asbestos during service.  In written 
statements and testimony offered at the April 1999 personal 
hearing, the veteran has asserted that, during his service 
with the Merchant Marine, his duties included handling 
asbestos roped gaskets, patching boilers with asbestos cement 
and replacing asbestos pipe covering.

From an initial review of the claims folder, it appears that 
complete medical records have not been obtained.  The record 
includes the report of a February 1992 bronchoscopy with 
brush biopsy which yielded findings "consistent with a 
diagnosis of asbestosis;" however, complete treatment 
records have not been obtained from the private physician who 
performed that test.  In addition, the veteran testified at 
the recent hearing that he had been diagnosed as having Black 
Lung disease (Transcript (T.) pg. 8).  Records pertaining to 
the diagnosis and treatment of that condition have not been 
requested.  

The report of an April 1998 VA examination included the 
veteran's history that he had worked as a pipefitter most of 
his life, but had also worked in the coal mines for a short 
time.  Following physical examination, the diagnoses included 
mild COPD and possible restrictive lung disease due to 
interstitial lung disease from asbestos and coal exposure.  
In a September 1998 addendum to that report, the examiner 
noted that the veteran was diagnosed as having COPD and 
commented that there was no relationship between asbestos 
exposure and COPD.  "Asbestos exposure, therefore did not 
cause [the veteran's] COPD."  The addendum did not address 
the previously noted findings of possible restrictive lung 
disease due to asbestos and coal exposure.  

The exact nature of the veteran's claimed asbestos exposure 
has not been determined.  VA has issued a circular entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) ( DVB Circular) which presents pertinent facts and 
information regarding the relationship between asbestos 
exposure and the development of disease.  When considering 
claims for compensation, rating boards are charged with 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to determine whether or not there was pre-service and/or 
post-service exposure to asbestos.  A determination must then 
be made as to the relationship between asbestos exposure and 
the claimed disease.

The Board finds that, given the ambiguity regarding the 
veteran's currently demonstrated lung disease, the 
development guidelines mandated in the DVB Circular, and the 
uncertainty regarding the role of post-service exposure or 
other pulmonary risk factors, a remand is required.  Central 
to the disposition of this case is a determination as to 
whether the veteran has an asbestos-related disease and at 
what point he became sufficiently exposed to asbestos so as 
to eventually develop the asbestos-related disease.  As the 
Board cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  
To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his claimed 
respiratory condition since service, then 
obtain complete clinical records from all 
identified sources.  In particular, the 
RO should obtain the records of the 
private physician who performed the 
February 1992 bronchoscopy and reports 
associated with the diagnosis and 
treatment of Black Lung disease. 

2.  The RO should obtain, to the extent 
possible, post-service occupational 
information to ascertain whether the 
veteran had exposure to coal dust and 
asbestos after service.

3.  The RO should then afford the veteran 
a special VA pulmonary examination to 
ascertain whether there is a relationship 
between his claimed in-service asbestos 
exposure and any current pulmonary 
pathology.  All indicated testing should 
be conducted.  The claims folder must be 
made available to the examiner and 
reviewed prior to the examination.  Based 
on the examination and study of the case, 
the examiner should offer an opinion as 
to whether it is as likely as not that 
any current lung pathology is due to 
inhalation of asbestos materials the 
veteran encountered during service.  
Complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions is 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim, with 
consideration of the provisions of DVB 
Circular 21-88-8.  If the benefit sought 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


